Citation Nr: 0737527	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  02-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees, secondary to service-connected low back 
disability. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had over 20 years of active service prior to her 
retirement in February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision.  In November 2003, 
the Board remanded for further development

In an October 2006 decision, the Board denied the veteran's 
claims for service connection for degenerative joint disease 
of the knees, secondary to service-connected low back 
disability, and TDIU.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2007 Order, the Court vacated 
the October 2006 Board decision, and remanded the case to the 
Board for further proceedings consistent with a September 
2007 Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2003 Remand, the Board instructed the RO to 
schedule the veteran for an examination to determine the 
nature and etiology of her bilateral knee disability.  The 
examiner was specifically instructed to opine as to whether 
it is more likely, less likely, or as likely as not that the 
veteran's bilateral knee disability is related to her 
service-connected low back disability, provide a complete 
rationale for any opinion offered, and provide an opinion 
regarding the veteran's ability to work and whether or not 
the veteran's back disability and/or vaginitis prevent her 
from working.  Subsequently, the veteran was afforded an 
examination in April 2005, the report of which noted that the 
veteran "does not have the capacity at present for 
employment due to the combination of knee and back 
difficulties" and that "it is less likely as not that the 
veteran's bilateral knee disability is related to her 
service-connected low back disability."  The examiner 
further noted that the veteran is on chronic pain medication 
for her back, the back problem is arthritis and degenerative 
joint disease, and that it is aggravated by a sedentary 
lifestyle and that the problem did not cause the knee 
problem.  

As indicated in the Joint Motion for Remand, the VA 
examiner's opinion did not offer analysis or explanation in 
support of the conclusion.  In short, the VA examiner failed 
to provide a complete rationale for any opinion offered nor 
did she opine whether or not the veteran's back disability 
and/or vaginitis prevent her from working as instructed in 
the November 2003 Board Remand instructions.  On remand, 
another examination should be afforded to the veteran taking 
into account these instructions.  

Additionally, the Board notes examination reports in December 
2000 and April 2005 noted that the veteran was unemployable 
due to her disabilities, both service-connected and 
nonservice-connected.  However, neither examiner indicated 
how much of the unemployability was due to service-connected 
low back and foot disabilities.  On remand, the examination 
should also address whether the veteran's service-connected 
disabilities cause her to be unemployed and supporting 
rationale must be provided. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an orthopedic examination to determine 
the nature and etiology of her 
bilateral knee disability.  The claims 
folder, including a copy of this 
Remand, should be made available to the 
examiner for review before examination.  
The examiner must indicate on the 
examination report that the claims 
folder was reviewed in conjunction with 
the examination.  

The examiner is requested to offer an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's bilateral knee disability is 
related to her service-connected low 
back disability.  The examiner should 
offer a complete rationale for any 
opinion offered and also address the 
April 2005 VA examination report.  If 
the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state. 

The examiner is also requested to offer 
an opinion regarding the veteran's 
ability to work and whether or not the 
veteran's back disability and/or 
vaginitis prevent her from working.  If 
bilateral knee disability is deemed to 
be related to service-connected low 
back disability, the examiner should 
also indicate if that disability, alone 
or in conjunction with the other 
service connected disabilities, 
prevents the veteran from working.  
Specifically, the examiner should 
address whether the veteran's service-
connected disabilities cause her to be 
unemployed.  A complete rationale for 
any opinion offered is requested.  If 
the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state. 

2.	Then, the RO should readjudicate the 
claims.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



